Title: From James Madison to James Monroe, 14 May 1796
From: Madison, James
To: Monroe, James


Dear Sir
Philada. May 14. 1796
My last with some pamphlets & Newspapers was put into the care of Mr. Fulton, who, I had hoped was half across the Atlantic, when he reappeared here in consequence of shipwreck. I avail myself of his second departure to add a little more to the printed budget, as well as to the narrative in my letter. At the date of it, the British Treaty was in full discussion, and the event hanging in uncertainty. It soon appeared that the majority was not entirely composed of materials firm enough for the crisis. It daily melted down till the day of the question when Mulenberg in the chair of the committee gave very unexpectedly a casting vote in the affirmative observing that he did so with a view to some modification in the House. It is to be remarked that when the vote was taken Patton was ill & Varnum casually not present both of them firm against the treaty. In the House a proposition was made by Mr. Dearbourne reciting as a preamble, “that altho the Treaty was objectionable & injurious, yet considering all circumstances, & particularly that the 18 last articles will be of short duration, and confiding in the efficacy of measures that may be taken for bringing about a discontinuance of spoliations & impressments, Resolvd. &c.” This was lost by a single vote only; seven or eight of the stiffest antitreaty men taking a wrongheaded course. Such a preamble would have been a bitter ingredient tho it would have transferred a few votes. On the main question, there was a majority of three, 51 & 48. for carrying the Treaty into effect. Many of the means by which this majority was brought about will occur to you. But it is to be ascribed principally to an appeal to petitions under the mercantile influence and the alarm of war. A circular letter from the merchants of Philadelphia gave the signal to all other towns. The people were everywhere called on to chuse between peace and war and to side with the treaty if they preferred the former. This stratagem produced in many places a fever & in New England a delirium for the treaty which soon covered the table with petitions. The counter petitions tho powerful from Philadelphia & respectable from some other quarters did not keep pace. Indeed there was not time for distant parts where the treaty was most odious to express their sentiments before the occasion was over. Besides the alarm of war in the smaller states a great excitement was produced in them by the appeal of the president in his message to their particular interest in the powers of the Senate. What the effect of this whole business will be on the public mind cannot yet be traced with certainty. For the moment at least it presses hard on the republican interest it probably would have been better if the great majority existing at one moment had been taken advantage of for a strong preface in the tone of Dearborn and if the treaty party had then carried their object with the consequences on their own heads. The final turn of the majority, ought at least to [have] been sooner prepared for. This was in fact contemplated. But before some were ripe for the arrangement others were rotten. As soon as the subject was finished an explanatory article signed by Bond and Pickering marked with sundry curious features was laid before the Senate and has been ratified. The avowed object is to declare that the Indian treaty which requires a special licence to Traders residing at the Indian Towns, shall not affect the British privileges under the third article. This when made public will justify an important ground of opposition to the treaty. Adet seems to [have] conducted himself with great circumspection throughout the crisis here nor do I know what or whether anything escapes him since the conclusion of it. It will be deeply interesting to know how France will take it all. I hope no rash councils will prevail with her. You can foresee the consequences of such here. Whilst the war lasts England will command most attention because she can do this country most harm. In peace France will command most attention because she can do it most good. This view of the subject, may perhaps be worth your development on fit occasions. Among the bills just passed the H. of Reps. is one prohibiting the sale of prizes in our ports. It did not pass, without doubts & opposition. The real object with most was to protect Spanish & Dutch vessels as much as possible, on the supposition that the British Treaty protected hers in this respect agst. all nations. It is now generally understood that the president will retire. Jefferson is the object on one side Adams apparently on the other. The secondary objects still unsettled. The general result rendered doubtful by the probable complexion of the New York legislature and by a late law of Pensylvania for chusing electors by a general ticket. If the decision should result to the H. of R. it will be safe. I have just recd. your’s of Novr. 8th. Your last was of Jany. 20. The papers will inform you, that Fitzimmons & Innis are the American Commissrs. for the Debts & Pinkney of Maryland & Gore of Massts. for the spoliations. The tediousness of the Cypher obliges me to close in haste. I will write again before I leave this, which I hope will be in about 10 days, there being now a general impatience to adjourn. Our best respects & regards to Mrs. M. & yourself. Adieu. Yrs. affy.
Js. M. Jr
If you can procure a Chimney clock for me, within reasonable limits I will thank you [to] do so, sending it however to Fredericksburg (not to this place) to the care of Js. Blair Esqr. It will be necessary to have it packed to bear the Waggon from Fredg to Orange.
